Citation Nr: 0617938	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for recognition as a prisoner of war (POW) 
for VA purposes. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis.

3.  Entitlement to service connection for ischemic heart 
disease.

4.  Entitlement to service connection for benign prostatic 
hypertrophy.


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from December 8, 1941 to 
April 8, 1942, and from May 3, 1945 to June 8, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  In that rating 
decision, the RO denied entitlement to service connection for 
osteoarthritis, ischemic heart disease, and benign prostatic 
hypertrophy, in part on the basis that claimed POW status was 
not established.  

In an August 2002 letter, the RO notified the veteran of the 
rating decision, and of the denial of service connection for 
osteoarthritis, ischemic heart disease, and benign prostatic 
hypertrophy.  In January 2003, the veteran submitted a notice 
of disagreement with the decision to deny his claim for 
compensation "because you alleged that I am not a prisoner 
of war," with reference to the August 2002 letter.

In this respect, the Board notes that, in a February 2000 
administrative decision, it was determined that the veteran 
did not meet the criteria required to be recognized as a 
former prisoner of war (POW).  As such, in a June 2004 
statement of the case, the RO addressed only one issue-
whether new and material evidence has been submitted to 
reopen the claim for prisoner of war (POW) status.  However, 
the veteran's January 2003 notice of disagreement clearly 
also refers -by its reference to the August 2002 notice 
letter-to the denial of service connection for 
osteoarthritis, ischemic heart disease, and benign prostatic 
hypertrophy.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
These claims are addressed in the Remand, below.

With respect to the osteoarthritis claim, although the RO 
addressed that claim on the merits, because it was the 
subject of a previous denial in an unappealed rating decision 
in November 1990, the Board here must first determine if new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits. Id.  Therefore, with respect 
to the osteoarthritis claim, the appropriate issue is whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for 
osteoarthritis.


FINDINGS OF FACT

1.  The United States military has certified that the veteran 
has no recognized prisoner of war status.

2.  In an administrative decision in February 2000, the RO 
denied the veteran's claim of entitlement to prisoner of war 
(POW) status; and after filing a notice of disagreement with 
that determination and then receiving a statement of the 
case, the veteran did not file a substantive appeal as to 
that decision.

3.  The evidence received since the RO's February 2000 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The RO's February 2000 decision that denied the claim for 
prisoner of war (POW) status is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence received since the February 2000 RO decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to prisoner of war (POW) 
status, have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in July 2001, January 2002, and February 
2002, which informed him of what evidence was required to 
substantiate the claim and of his and the VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  With regard to the claim to reopen, the RO has 
specifically advised the veteran of the basis for the 
previous denial of the claim of entitlement to POW status-
that the Service Department did not certify that he had a POW 
status during his military service with the USAFFE from 
December 8, 1941 to June 8, 1946, and associated information.  
The veteran has also been advised of what would constitute 
both "new" and "material" evidence to reopen the 
previously denied claim.  

Additionally, where the claims involve basic entitlement to 
service connection, which is the underlying claim for which 
the veteran seeks POW status, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  As the veteran's claim for prisoner of war 
status is denied here, any question as to appropriate notice 
with respect to any underlying prospective claim of service 
connection is moot. 

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  



II.  Application to Reopen Claim Based on New and Material 
Evidence

In March 2000, the RO informed the veteran of a finding 
contained in a February 2000 decision, that the veteran was 
not entitled to prisoner of war status, or the special 
presumptions afforded to former POWs with respect to 
consideration of service connection for POW-related 
disabilities.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The veteran was notified of the February 2000 denial in March 
2000.  He filed a notice of disagreement with the February 
2000 decision in May 2000.  However, after the RO provided a 
May 2000 statement of the case, the veteran did not perfect 
his appeal by submitting a timely substantive appeal.  
Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

In July 2001, the veteran submitted a letter in which he 
claimed entitlement to prisoner of war status be reopened.  
Since the claim had been previously denied, this is an 
application to reopen the claim for entitlement to prisoner 
of war status.   
The claim may not be reopened unless new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As applicable to the present appeal, the regulation defining 
"new and material evidence" was amended.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.  

The applicable provisions of 38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO's February 2000 
decision is the last final disallowance.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

In an August 2002 rating decision, the RO denied the 
veteran's claim, in the context of denying service connection 
for disabilities based on certain regulatory presumptions 
applicable to former POWs.  The current appeal arises from 
that decision.

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim for recognition as a POW for VA 
purposes.  As explained below, the Board finds that the 
additional evidence submitted after the February 2000 RO 
decision is not material within the meaning of 38 C.F.R. § 
3.156, as it is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

The veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed for certain 
diseases, including post-traumatic osteoarthritis, for which 
the veteran has previously claimed service connection.  38 
U.S.C.A. § 1112(b) (West 2002 & Supp 2005); 38 C.F.R. § 
3.309(c) (2005).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002 & Supp. 2005).  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

However, the provisions of 38 C.F.R. § 3.1(y)(1) do not 
require the VA to follow a service department's finding that 
a veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465, 
468 (1996).  The Board may plausibly find that a veteran was 
not a POW during service if service department records do not 
reflect that he or she was a POW and if the dates of alleged 
POW status in the evidence vary considerably. Id.  
Determinations shall be based on all available evidence, 
including service department reports, and consideration shall 
be given to the character and length of the veteran's former 
active service in the Armed Forces of the United States. 38 
C.F.R. § 3.41(b) (2005).  38 C.F.R. § 3.1(m), in part, 
defines in the line of duty as during a period of active 
military, naval, or air service.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro, supra; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces." Duro and Venturella, both supra; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203(a) 
(2005).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2005).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it. Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41 (2005). However, such service must be 
certified as qualifying by the appropriate military 
authority. 38 C.F.R. § 3.203.

In a form received by the RO in April 1957, the United States 
military provided information about the veteran's claimed and 
recognized service.  The military recognized that the 
veteran's beginning date of service in the Armed Forces of 
the United States was December 8, 1941, and his date of 
separation was June 8, 1946.

The military indicated that from the beginning date of 
service to date of separation, the veteran's military history 
was determined to be as follows, by status: beleaguered, from 
December 8, 1941 to April 8, 1942; No Casualty Status, from 
April 9, 1942 to May 2, 1945; and Regular PA (Philippines 
Army), from May 3, 1945 to June 8, 1946.  It was determined 
that alleged POW status, from April 9, 1942 to June 30, 1942 
was not supported; and that from July 1, 1942 to May 2, 1945, 
the veteran was involved in civilian pursuits, and not 
engaged in military activities.  The military also determined 
that the veteran had no recognized guerrilla service.

In the form received in April 1957, the U.S. military has 
recognized the veteran's USAFFE service from December 8, 1941 
to April 8, 1942, and his Philippine Army service from May 3, 
1945 to June 8, 1946; but has not recognized his claimed 
guerilla service, or alleged POW status from April 9, 1942 to 
June 30, 1942.

As discussed below, the evidence that was associated with the 
veteran's claims file at the time of the RO's February 2000 
decision also included military records, a letter from the 
Philippines National Red Cross, private medical records, a 
list of certified POWs, a Japanese document/parole 
certificate for release, and statements from the veteran.

During service, in May 1945, the veteran completed an 
affidavit form reporting his history of service and 
activities.  He indicated that from August 13, 1941 to April 
9, 1942 he was in USAFFE, and surrendered on April 9, 1942; 
that he was a POW from April 10, 1942 to June 30, 1942, when 
he was released from incarceration; and that from July 1, 
1942 to May 8, 1945 he was a civilian farmer.

During service, in November 1945, the veteran completed an 
affidavit form reporting his history of service and 
activities from first enlistment into the USAFFE through the 
present.  He reported that he served from September 1941 to 
April 1942 with the United States Armed Forces in the Far 
East (USAFFE) in "B" Co. 1st Bn. 31st Inf. Asst.Squad Leader; 
that he was a POW at Camp O'Donnell, Tarlac, from April 10, 
1942 to June 30, 1942; that he was a civilian from July 1, 
1942 to September 1943; that on September 16, 1943 he joined 
the guerilla forces in the Philippines and was a member of 
that from September 17, 1943 to May 8, 1945.

In an August 1989 statement, the veteran stated that he was 
in the Bataan Campaign and that all in his unit were ordered 
to surrender on April 9, 1942.  He stated that he was 
imprisoned in Camp O'Donnell, and was released on July 1, 
1942.

In a letter from the Philippine National Red Cross dated in 
April 1961, the veteran was notified of a grant of 
compensation based on an adjudication finding he was a living 
[former] prisoner of war.

A two sided Xerox copy of a document apparently in Japanese 
on one side, and in English on the other side, which is 
apparently the translation of the Japanese.  The English side 
of the paper is labeled as "Oath," and is signed at the 
bottom by the veteran.  In an attached statement from the 
veteran, he indicated that this document was a Japanese 
Parole Certificate for released prisoners.  In the statement 
of the case, the RO referred to this as "Oath to the 
Imperial Japanese Forces."

In one page of an extracted list of POWs from Capas, dated in 
August 1986, there is a list of names, in alphabetical order, 
of living former POWs.  The page indicates that the veteran 
is not one of the former POWs.  This document is apparently a 
part of a list of certified former POWs.  The section of the 
list contained in the page includes former POWs with the same 
last name as the veteran, including associated first names in 
alphabetical order.  The veteran's name is not listed at the 
point indicated by the alphabetic order, and is apparently 
not on the list of living former POWs.   

In the February 2000 rating decision, the RO denied the 
veteran's claim for benefits as a former POW, finding that 
the Service Department did not indicate any POW or recognized 
guerilla status for the veteran.  The evidence that has been 
added to the claims file since the RO's February 2000 
decision includes additional statements from the veteran; 
affidavits from two persons attesting with respect to the 
veteran's POW status; affidavits by those two attesting with 
respect to their service history, and other information 
regarding their service history; an original and several 
copies of a certification from the General Headquarters of 
the Armed Forces of the Philippines; a Philippine Army 
discharge document; a private medical record (statement).  A 
description of these follows.  

In statements submitted by the veteran since February 2000, 
he has reiterated that he was a POW from April 9 to July 1, 
1942, at Camp O'Donnell, located in Capas, Tarlac, 
Philippines. 

In March 2003, the RO received affidavits from two persons, 
who both attested that they knew that the veteran was 
formerly a prisoner of war at Camp O'Donnell, Capas, Tarlac.  

A certification from the General Headquarters of the Armed 
Forces of the Philippines, dated in May 2000, certified the 
veteran's military service with USAFFE; with a date of 
induction of September 1, 1941, and date of discharge of July 
8, 1946.  A Philippine Army discharge document shows that the 
veteran was enlisted on August 25, 1941, and was honorably 
discharged from military service of the Philippine 
Commonwealth on July 10, 1946.

The evidence added since February 2000 also includes several 
duplicates of two previously available documents: (1) letters 
from Philippine National Red Cross dated in April 1961, and 
(2) Oath to the Imperial Japanese Forces.  As these are 
duplicative of previously available documents, they are 
redundant and therefore not new. 

In summary, the evidence available in February 2000 shows 
that while he was in service, in 1945, the veteran reported 
having been a POW from April 10, 1942 to June 30, 1942.  In 
the April 1957 form, however, the U. S. military found that 
the veteran's alleged POW status from April 9, 1942 to June 
30, 1942, was not supported; and that from July 1, 1942 to 
May 2, 1945, the veteran was involved in civilian pursuits, 
and not engaged in military activities.  The military also 
determined that the veteran had no recognized guerrilla 
service.  The evidence before the RO in February 2000 did not 
include military recognition of the veteran's claimed 
prisoner status from April to June 1942.  

Of the evidence submitted since February 2000, that contained 
in the private medical records and Philippine Army documents 
does not bear directly and substantially upon the specific 
matter under consideration.  That is, these documents do not 
contain evidence addressing whether the veteran is a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government.

The evidence that has been added since February 2000 includes 
additional lay statements regarding the veteran's wartime 
experiences, but does not include any military finding 
regarding the claimed imprisonment.  As such, the added 
evidence does not bear directly and substantially upon that 
specific matter, and is thereby not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The service department found that the veteran's service did 
not include POW incarceration.  In light of this fact, none 
of the additional evidence submitted since the February 2000 
RO decision is relevant to a claim for recognition as a POW 
for VA purposes.  Because the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, and the additional evidence received since the February 
2000 decision does not alter this fact, the Board must 
conclude that the appellant's service did not include POW 
incarceration.  New and material evidence not having been 
received, the application to reopen the claim for recognition 
as a POW for VA purposes must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen the claim for recognition 
as a POW for VA purposes has not been received, and the 
appeal is denied.




REMAND

As noted in the Introduction, a timely notice of disagreement 
has been received as to the denial of: an application to 
reopen a claim for service connection for osteoarthritis; and 
claims of entitlement to service connection for ischemic 
heart disease and benign prostatic hypertrophy.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for osteoarthritis; and issues of 
entitlement to service connection for 
ischemic heart disease and for benign 
prostatic hypertrophy.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2005).  If a timely 
substantive appeal is not filed for a 
claim, the claim should not be certified 
to the Board.  If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


